Citation Nr: 1812869	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-38 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from December 1983 to October 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared before the undersigned at a November 2017 Board videoconference hearing, and a transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for sleep apnea, and he has not yet been afforded a VA examination for this claimed disability.  A sleep study from 2013 shows that the Veteran has been diagnosed as having obstructive sleep apnea.  

The Veteran's wife indicated that she witnessed his snoring and pauses in breathing throughout their marriage, and the Board observes that their marriage began while the Veteran was still in service.  In addition, there is a July 2014 medical opinion from Dr. Szumstein indicating that it is more likely than not that symptoms started during the years of service over 30 years earlier.  The Board observes that there is no reasoning provided with the opinion, and it is unclear whether the doctor had access to any of the Veteran's service treatment records.

The Board also notes that the Veteran in his November 2017 hearing testimony testified that Dr. Harris informed him that his sleep apnea was due to his tonsils, sore throat, sinus infections, or tonsil operation.  Given that the private examiner did not provide a rationale for his opinion, and where there are questions as to what has caused the Veteran's sleep apnea based on the Veteran's testimony, the Board would find a VA examination helpful, and would like an opinion as to whether the Veteran has sleep apnea that could be related to service, to include any sinus problems or related medications (NSAIDs) that he was prescribed in service, and to include any environmental exposure to toxins in the Gulf War. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to ascertain the etiology of the Veteran's sleep apnea.  The examiner should be provided access to the Veteran's file, to include Virtual VA and VBMS records and should indicate review of such records in his or her report.

Following all indicated studies and tests, the examiner should opine as to whether it is at least as likely as not that the Veteran has sleep apnea that was incurred in or is causally related to his service, to include:
a) Exposure to toxins in the Gulf War,
b) sinus problems and their related medications prescribed in service,
c) tonsil surgery (sore throat),
d) acid reflux.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, and consider the Veteran's lay statement as to snoring in service is credible.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved working would be of considerable assistance to the Board.  The explanation should include the risk factors for sleep apnea and if applicable, how related or not related in the Veteran's medical condition.

2.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents consideration of the claims file, to include Virtual VA, and VBMS.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.

3.  After completing the above, and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

